Opinion filed June 18, 2009 











 








 




Opinion filed June 18,
2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-09-00079-CV
                                                    __________
 
                                   KEITH RUSSELL JUDD, Appellant
 
                                                             V.
 
                                 KAREN
Y. COREY-STEELE, Appellee
 

 
                                         On
Appeal from the 244th District Court
 
                                                           Ector
County, Texas
 
                                                Trial
Court Cause No. C-103,828
 

 
                                              M E
M O R A N D U M   O P I N I O N
Keith
Russell Judd filed notices of appeal in this court on April 2, 2009, and on
April 3, 2009.  Judd appeared to be challenging the trial court=s 1998 judgment. 
Therefore, the clerk of this court wrote the parties stating that it appeared
an appeal had not been timely perfected and requesting appellant to file a
response showing grounds for continuing this appeal.
In
his response, appellant asks this court to take judicial notice of the trial
court=s 1998
judgment.  By doing so, appellant contends that the jurisdiction of this court
will be invoked by his 2009 notices of appeal.  We disagree.




In
order to perfect an appeal from a final judgment, an appellant must comply with
Tex. R. App. P. 25.1.  Rule
25.1(a) states that an appeal is perfected when the notice of appeal is timely
filed.  Tex. R. App. P. 26.1
provides that the notice of appeal must be filed within thirty days from the
date the judgment is signed if no motion for new trial is filed or within
ninety days from the date the judgment is signed if a motion for new trial is
filed.  An extension of fifteen days may be granted provided that appellant
complies with Tex. R. App. P.
26.3 and provides a reasonable explanation for the failure to file the notice
of appeal within the original time frame.  Verburgt v. Dorner, 959
S.W.2d 615 (Tex. 1997).  Neither case law nor the Rules of Appellate Procedure
allow an intermediate appellate court to have jurisdiction over a case where
the notice of appeal is filed over eleven years after the judgment was signed.
Therefore,
this appeal is dismissed for want of jurisdiction.
 
PER CURIAM
 
June 18, 2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.